NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 18 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10301

                Plaintiff-Appellee,             D.C. No. 1:16-cr-00598-SOM

 v.
                                                MEMORANDUM*
FELICIDAD RIVERA,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Hawaii
                   Susan O. Mollway, District Judge, Presiding

                             Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Felicidad Rivera appeals from the district court’s judgment and challenges

the 35-month sentence imposed following her guilty-plea convictions for 13 counts

of wire fraud, in violation of 18 U.S.C. § 1343. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Rivera contends that the district court erred by applying a vulnerable victim

enhancement under U.S.S.G § 3A1.1(b)(1). She argues that the victim’s dyslexia

and friendship with Rivera did not make the victim particularly vulnerable because

these circumstances did not make it easier to defraud her. We review the district

court’s application of the Guidelines to the facts for abuse of discretion. See

United States v. Gasca-Ruiz, 852 F.3d 1167, 1170 (9th Cir.), cert. denied, 138 S.

Ct. 229 (2017).

      The record reflects that the victim had been diagnosed with dyslexia. She

told the district court at sentencing that she transposed numbers and needed help

managing her financial affairs, and that she became close friends with Rivera, her

bookkeeper, during the course of their professional association. The record further

shows that Rivera was repeatedly able to defraud the victim for several years

without detection. The district court’s determination that this combination of

circumstances showed that the victim was “particularly susceptible to the criminal

conduct,” U.S.S.G. § 3A1.1 n.2, was not “illogical, implausible, or without support

in inferences that may be drawn from facts in the record,” United States v.

Hinkson, 585 F.3d 1247, 1251 (9th Cir. 2009) (en banc). Therefore, the district

court did not abuse its discretion in applying the vulnerable victim enhancement.

      AFFIRMED.




                                          2                                       17-10301